Title: To John Adams from Thomas Cushing, 14 January 1779
From: Cushing, Thomas
To: Adams, John


     
      Dear Sir
      Boston ante 14 Jany. 1778 i.e. 1779
     
     Permit me to Introduce to your Acquaintance Mr. Samuel Bradford son of Capt. John Bradford a young Gentleman bound to France upon Bussiness. I recommed him to your Freindly Notice, any Advice you may give him and any civilities you may shew him shall be gratefully Acknowledged.
     The British Troops have not as yet left New York or Rhode Island and whether they design to Evacuate there Places this Winter is at present uncertain. Admiral Byron has lately Sailed with his Squadron from Rhode Island in pursuit of Count D Estaing, who, it is Conjectured, left this Place for the West Indies the fourth of November last, we Expect there will be warm work in those parts this Winter. About six or seven thousand Troops, it is said, are left at New York and about as many at Rhode Island. Congress are Consulting, as you will doubtless be advised, upon measures to give Stability and Credit to our Currency. I hope they will be directed to such determinations as are Wise proper and Effectual and that no partial narrow Contracted veiws will Govern in the adjustment of a Matter of such Importance.
     Mr. Deans Publication, which you will meet with in our late Papers, has occasioned much Concern and anxiety among thinking People here. They wish Congress by an Early attention to him and by thor­oughly examining into what he had to offer with respect to the Conduct of our affairs on Your Side the Water had prevented his Publishing. However Congress have Agreed to give him a full hearing and I hope will with the utmost Candour and Impartiality thoroughly examine into Matters and so Remove all Difficulties. I should be Glad to hear from you as often as your Engagements will permit upon the State of Affairs in Europe.
     I am with truth & Sincerity Your Freind and humble Servt
     
      Thomas Cushing
     
    